SCHEDULE A ABSOLUTE SHARES TRUST The following series of Absolute Shares Trust are subject to this Plan, at the fee rates specified: Fund Fee (as a Percentage of Average Daily Net Assets of the Fund)* WBI Tactical SMG Shares WBI Tactical SMV Shares WBI Tactical SMY Shares WBI Tactical SMS Shares WBI Tactical LCG Shares WBI Tactical LCV Shares WBI Tactical LCY Shares WBI Tactical LCS Shares WBI Tactical Income Shares WBI Tactical High Income Shares WBI Tactical Rotation Shares 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% 0.25% * The determination of daily net assets shall be made at the close of business each day throughout the month and computed in the manner specified in the then current Prospectus for the determination of the net asset value of Creation Units. Plan payments shall be made within ten (10) days of the end of each calendar month unless otherwise agreed by the parties and approved or ratified by the Trustees. Adopted:June 11, 2014 Amended:August 5, 2015 (add WBIR, change names)
